EXAMINER’S REASON FOR ALLOWANCE
Claims 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Hamburgen (US 5,198,753) and Weigl et al. (US 6,454,945), either alone or in combination, fails to teach or fairly suggest the feature:
As recited in claim 1: “the substrate abuts a cavity within the micro-fluidic probe card that is in communication with a fluid inlet and a fluid outlet and so that the semiconductor substrate extends laterally past opposing outermost sidewalls of the micro-fluidic probe card; and 
selectively introducing a first fluidic chemical to the cavity via the fluid inlet of the micro-fluidic probe card, wherein the fluid inlet and the fluid outlet are formed by interior sidewalls of the micro-fluidic probe card that are a same material, the interior sidewalls extending between an uppermost surface and a bottommost surface of the micro-fluidic probe card”.

As recited in claim 11: “a sealant element connected to the probe card body and laterally surrounding the cavity, wherein the sealant element has a topmost surface that contacts a bottommost surface of the probe card body and a bottommost surface that contacts an uppermost surface of the substrate, and wherein the uppermost surface of the substrate laterally extends past opposing outermost sidewalls of the sealant element in opposing directions; 
bringing a processing tool into contact with the probe card body along a first interface comprising the uppermost surface of the probe card body and along a second interface comprising the uppermost surface of the probe card body, wherein the first interface surrounds the fluid inlet and the second interface surrounds the fluid outlet; 
selectively introducing a fluidic chemical from the processing tool to the cavity via the fluid inlet of the micro-fluidic probe card; and 
dismounting the micro-fluidic probe card from the substrate.”

And 
As recited in claim 18: “wherein the micro-fluidic probe card has a topmost surface and a bottommost surface that both continuously extend between a first sidewall of the micro-fluidic probe card defining the fluid inlet and a second sidewall of the micro-fluidic probe card defining the fluid outlet; 
bringing the substrate into contact with the micro-fluidic probe card along an interface comprising a polymer sealant, wherein the polymer sealant hermetically seals the cavity between the micro-fluidic probe card and the substrate;
introducing the fluid to the cavity via the fluid inlet; 
removing the fluid from the cavity via the fluid outlet; 
dismounting the micro-fluidic probe card from the substrate after removing the fluid from the cavity; and 
checking to determine if the fluid has been deposited onto the substrate prior to dismounting the micro-fluidic probe card from the substrate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2896